--------------------------------------------------------------------------------

NET 1 UEPS TECHNOLOGIES, INC.
RESTRICTED STOCK AGREEMENT
FOR NON-U.S. EMPLOYEES

          Net 1 UEPS Technologies, Inc. (the “Company”) has granted to the
Employee named below (“you” or “your”), effective as of the Grant Date specified
below, restricted shares (each, an “Award Share,” and collectively, the “Award
Shares”) of common stock, par value $0.001 per share, of the Company (the
“Common Stock”) upon the terms and conditions set forth in this Restricted Stock
Agreement (the “Agreement”) and the Amended and Restated 2004 Stock Incentive
Plan of Net 1 UEPS Technologies, Inc. (the “Plan”), the provisions of which are
incorporated into this Agreement. Except as otherwise provided in Section 7 of
this Agreement with respect to applicable tax and social insurance withholding,
you are not required to pay any amount to the Company for the receipt of these
Award Shares. By signing this Agreement, you: (a) acknowledge that you have read
this Agreement; (b) accept the Award Shares subject to all of the terms and
conditions of this Agreement; and (c) agree to accept as binding, conclusive,
and final all decisions or interpretations of the Company upon any questions
arising under this Agreement. For purposes of this Agreement, actions and
determinations to be made by the Company may be made by the Board of Directors
of the Company or by such committee or delegate as may be appointed by the Board
of Directors from time to time.

  Name of Employee: Nitin Soma         Grant Date: August 1, 2007         Number
of Award Shares: 30,000

          1.      DEFINITIONS AND CONSTRUCTION.

          Unless otherwise defined in this Agreement, capitalized terms have the
meanings ascribed to them in the Plan. The captions and titles contained in this
Agreement are for convenience only and do not affect the meaning or
interpretation of any provision of this Agreement.

          2.      VESTING; TERMINATION OF EMPLOYMENT OR SERVICE.

          (a)      All of the Award Shares are nonvested and forfeitable as of
the Grant Date. For clarity, as used in this Agreement, the term “vest” means
the lapse of restrictions on the Award Shares in accordance with the terms of
this Agreement.

          (b)      The Award Shares shall become vested and nonforfeitable, if
at all, in accordance with the rules set forth below, provided that your
employment or other service with the Company or its affiliate (such employment
or other service with the Company or its affiliate referred to hereafter as
“Service”) is continuous from the Grant Date through the applicable vesting date
and the conditions for vesting have been satisfied. No Award Shares shall vest
or become nonforfeitable after the date your Service terminates for any reason.
If your Service with the

- 1 -

--------------------------------------------------------------------------------

Company ceases for any reason, all Award Shares that are not then vested and
nonforfeitable will be immediately forfeited by you and transferred to the
Company upon such cessation for no consideration.

          (c)      Vesting of the Award Shares is conditioned upon your
continuous Service through the applicable vesting date and the Company achieving
the financial performance target set forth in the table below for that vesting
date. Specifically, the financial performance targets set forth in the table are
based on a 20% increase, compounded annually, in fundamental earnings per share
(diluted) (expressed in South African rand) (referred to hereafter as
“Fundamental EPS”) above the Fundamental EPS for the fiscal year ended June 30,
2007. For this purpose, Fundamental EPS are calculated by adjusting GAAP
earnings per share (diluted) (as reflected in the Company’s audited consolidated
financial statements) to exclude the effects related to the amortization of
intangible assets, stock-based compensation charges, one-time, large, unusual
expenses as determined in the discretion of the Committee, and assuming a
constant tax rate of 30%. If the Fundamental EPS for the specified fiscal year
do not equal or exceed the Fundamental EPS Target specified in the table, no
Award Shares will become vested and nonforfeitable on the corresponding vesting
date. Any Award Shares that do not become vested and nonforfeitable because the
Fundamental EPS Target is not met for the specified fiscal year remain
outstanding and are available to become vested and nonforfeitable as of a
subsequent vesting date if the Fundamental EPS Target for a subsequent fiscal
year is met; provided that your Service continues through such subsequent
vesting date. Accordingly, the table reflects the maximum aggregate percentage
of Award Shares that may be vested as of each vesting date. Any outstanding
Award Shares that have not become vested and nonforfeitable as of September 1,
2011, will be forfeited by you on September 1, 2011 and transferred to the
Company for no consideration.

VESTING DATE


FUNDAMENTAL EPS
TARGET

AGGREGATE
PERCENTAGE OF AWARD
SHARES VESTED
Prior to September 1, 2009
--
0%
September 1, 2009

ZAR 13.98 for Fiscal Year
ended June 30, 2009
33.333%

September 1, 2010

ZAR 16.78 for Fiscal Year
ended June 30, 2010
66.666%

September 1, 2011

ZAR 20.14 for Fiscal Year
ended June 30, 2011
100%



          The Fundamental EPS Targets will be proportionately adjusted by the
Committee for any stock split, reverse stock split, stock dividend, share
combination, recapitalization or similar event effected subsequent to the Grant
Date. The Committee, in its sole discretion, may adjust

- 2 -

--------------------------------------------------------------------------------

the targets specified in the table above as it considers in good faith to be
appropriate to reflect “extraordinary items” including, without limitation, the
charges or costs associated with restructurings of the Company, discontinued
operations, other unusual or nonrecurring items, and the cumulative effects of
accounting changes.

          3.      RESTRICTIONS ON TRANSFER.

          (a)      Until an Award Share becomes vested and nonforfeitable, it
may not be sold, assigned, transferred, pledged, hypothecated, exchanged, or
disposed of in any way (whether by operation of law or otherwise), except by
will or the laws of descent and distribution and shall not be subject to
execution, attachment, anticipation, alienation, encumbrance, garnishment by
your creditors or beneficiaries, or similar process.

          (b)      Any attempt to dispose of any such Award Shares in
contravention of the restrictions set forth in Section 3(a) shall be null and
void and without effect. The Company shall not be required to (i) transfer on
its books any Award Shares that have been sold or transferred in contravention
of this Agreement or (ii) treat as the owner of Award Shares, or otherwise
accord voting, dividend, or liquidation rights to, any transferee to whom Award
Shares have been transferred in contravention of this Agreement.

          4.      COMPANY-ASSISTED SALES OF SHARES; GRANT OF POWER OF ATTORNEY
FOR SALE OF SHARES.

          You acknowledge that you have been advised that it may be
impracticable for you on your own to sell, or to arrange for a sale through a
broker or otherwise, vested Award Shares. Therefore, the Company expects to
assist you in this regard by facilitating the sale of vested Award Shares, with
the method and timing of such sales to be determined by the Executive Committee
of the Company, although the Company has no obligation to do so. However, in the
event that the Company does attempt to facilitate any such sale of vested Award
Shares, the Company does not represent to you that such sale will be completed,
or if it is completed, that vested Award Shares will be sold at any particular
price or require any particular level of brokerage commissions. You hereby
irrevocably constitute and appoint Dr. Serge C.P. Belamant and Mr. Herman Gideon
Kotze, each with full power and authority to act together or alone in any matter
hereunder and with full power of substitution, your true and lawful
attorneys-in-fact (individually an “Attorney,” and collectively, the
“Attorneys”), with full power and authority in your name, for and on your
behalf, with respect to all matters arising in connection with the sale of
vested Award Shares, including, but not limited to, the power and authority on
your behalf to take any and all of the following actions: (i) to sell such
vested Award Shares through a broker, including a transaction in which the
broker will act as a principal, at a purchase price per share as determined by
negotiation between the Company, the Attorneys, and the broker and to complete,
execute, and deliver a stock power in relation to the sale of vested Award
Shares; (ii) on your behalf, to make representations and warranties and enter
into appropriate agreements to effect the sale of such vested Award Shares; (iv)
to instruct the Company’s transfer agent as the Attorneys shall determine on all
matters pertaining to the delivery and custody of certificates for such vested
Award Shares; (v) to incur or authorize the incurrence of any necessary or
appropriate expense in connection with the sale of such vested Award Shares;
(vi) if necessary, to endorse

- 3 -

--------------------------------------------------------------------------------

(in blank or otherwise) on your behalf the certificate(s) representing such
vested Award Shares and a stock power or powers attached to such certificate(s);
and (vii) to sign such other certificates, documents, and agreements and take
any and all other actions as the Attorneys may deem necessary or desirable in
connection with the consummation of the transactions contemplated by the power
of attorney granted under this Section 4. Each Attorney may act alone in
exercising the rights and powers conferred on the Attorneys. Each Attorney is
hereby empowered to determine in his sole discretion the time or times when, the
purpose for and the manner in which any power herein conferred upon him shall be
exercised, and the conditions, provisions, or covenants of any instrument or
document which may be executed by him pursuant hereto. The power of attorney
granted under this Section 4 is an agency coupled with an interest and all
authority conferred hereby shall be irrevocable, and shall not be terminated by
any act of yours or by operation of law, whether by your death, disability, or
incapacity or by the occurrence of any other event or events. It is understood
that the Attorneys assume no responsibility or liability for any aspect of
offering or selling any vested Award Shares and shall not be liable for any
error of judgment or for any act done or omitted or for any mistake of fact or
law except for the Attorneys’ own gross negligence, willful misconduct, or bad
faith. It is understood that the Attorneys, in acting pursuant to this power of
attorney, are not acting in a fiduciary capacity on your behalf and are not
required to, nor will they necessarily, obtain the best available price or the
lowest possible fee or commission when negotiating or otherwise facilitating any
sale of Award Shares pursuant to this power of attorney. The power of attorney
granted under this Section 4 shall be binding upon you and your heirs, legal
representatives, distributees, successors, and assigns.

          5.      CERTIFICATE REGISTRATION.

          Physical possession or custody of such stock certificates shall be
retained by the Company until such time as the Award Shares are transferable
without restriction and, thereafter, the Company shall either issue and deliver
to you one or more certificates in your name for the applicable number of vested
Award Shares or provide for uncertificated, book entry issuance of those Award
Shares. Upon the request of the Company, you shall deliver to the Company a
stock power, endorsed in blank, with respect to any Award Shares that have been
forfeited pursuant to this Agreement. All regular cash dividends on the Award
Shares held by the Company will be paid directly to you on the dividend payment
date.

          6.      LEGENDS.

          Until the Award Shares become vested and nonforfeitable, the Company
may at any time place legends referencing any restrictions on transfer and any
applicable U.S. federal, state, or foreign securities law restrictions on all
certificates representing Award Shares subject to the provisions of this
Agreement. You shall, at the request of the Company, promptly present to the
Company any and all certificates representing Award Shares in your possession in
order to carry out the provisions of this Section 6.

- 4 -

--------------------------------------------------------------------------------

          7.      TAX AND/OR SOCIAL INSURANCE WITHHOLDING.

                    7.1      Generally. At the time any withholding is required
by applicable law, or at any time thereafter as requested by the Company, you
hereby authorize withholding from payroll and any other amounts payable to you,
and otherwise agree to make adequate provision for any sums required to satisfy
the federal, state, local, and foreign tax and social insurance withholding
obligations of the Company or its affiliate, if any, which arise in connection
with the grant or vesting of the Award Shares. The Company shall have no
obligation to deliver shares of Common Stock or issue any Common Stock
certificate until you have satisfied the tax and social insurance withholding
obligations of the Company or its affiliate. The Company may, in its sole
discretion, permit you to satisfy, in whole or in part, any tax and social
insurance withholding obligation which may arise in connection with the grant or
vesting of Award Shares either by electing to have the Company withhold the
issuance or delivery of shares of Common Stock due to you, or by electing to
deliver to the Company already-owned Award Shares, in either case having a Fair
Market Value (as defined below) equal to the amount necessary to satisfy the
statutory minimum withholding amount due. For purposes of this Agreement, (i) if
the shares of Common Stock are registered under Section 12(b) or 12(g) of the
Securities Exchange Act of 1934, as amended, and listed for trading on a
national exchange or market, “Fair Market Value” means, as applicable, (a) the
closing price on the relevant date, the average of the high and low sale price
on the relevant date, or the average of the closing price over a period of up to
30 consecutive days immediately prior to or including the relevant date, as
determined in the Company’s discretion, as quoted on the New York Stock
Exchange, the American Stock Exchange, the NASDAQ Global Select Market, or the
NASDAQ Global Market; (b) the last sale price on the relevant date or the
average of the last sale price over a period of up to 30 consecutive days
immediately prior to or including the relevant date, as determined in the
Committee’s discretion, as quoted on the NASDAQ Capital Market; (c) the average
of the high bid and low asked prices on the relevant date quoted on the NASDAQ
OTC Bulletin Board Service or by the National Quotation Bureau, Inc. or a
comparable service as determined in the Company’s discretion; or (d) if the
shares of Common Stock are not quoted by any of the above, the average of the
closing bid and asked prices on the relevant date furnished by a professional
market maker for the shares, or by such other source, selected by the Company;
provided, however, that if an average of prices over a period of days is not
applicable and no public trading of the shares occurs on the relevant date but
the shares are so listed, then Fair Market Value shall be determined as of the
earliest preceding date on which trading of the shares does occur; and (ii) if
the shares of Common Stock on the relevant date are not listed for trading on a
national exchange or market, then Fair Market Value shall be the value
established by the Company in good faith.

                    7.2      Section 83(b) Election. If you are a United States
taxpayer, you hereby acknowledge that you have been advised by the Company to
seek independent tax advice from your own advisors regarding the availability
and advisability of making an election under Section 83(b) of the Internal
Revenue Code of 1986, as amended, and that any such election, if made, must be
made within 30 days of the Grant Date. You expressly acknowledge that you are
solely responsible for filing any such Section 83(b) election with the
appropriate governmental authorities, irrespective of the fact that such
election is also delivered to the Company. You may

- 5 -

--------------------------------------------------------------------------------

not rely on the Company or any of its officers, directors, or employees for tax
or legal advice regarding this award. You acknowledge that you have sought tax
and legal advice from your own advisors regarding this award or have voluntarily
and knowingly foregone such consultation.

          8.      ADJUSTMENTS FOR CORPORATE TRANSACTIONS AND OTHER EVENTS.

                    8.1      Stock Dividend, Stock Split, and Reverse Stock
Split. Upon a stock dividend of, or stock split or reverse stock split
affecting, the Common Stock, the number of Award Shares and the number of such
Award Shares that are nonvested and forfeitable shall, without further action of
the Board of Directors of the Company, be adjusted to reflect such event. The
Company shall make appropriate adjustments, in its discretion, to address the
treatment of fractional shares with respect to the Award Shares as a result of
the stock dividend, stock split, or reverse stock split; provided, however, that
such adjustments do not result in the issuance of fractional Award Shares.
Adjustments under this Section 8.1 will be made by the Company, whose
determination as to what adjustments, if any, will be made and the extent
thereof will be final, binding, and conclusive.

                    8.2      Binding Nature of Agreement. The terms and
conditions of this Agreement shall apply with equal force to any additional
and/or substitute securities received by you in exchange for, or by virtue of
your ownership of, the Award Shares, to the same extent as the Award Shares with
respect to which such additional and/or substitute securities are distributed,
whether as a result of any spin-off, stock split-up, stock dividend, stock
distribution, other reclassification of the Common Stock of the Company, or
similar event, except as otherwise determined by the Company. If the Award
Shares are converted into or exchanged for, or stockholders of the Company
receive by reason of any distribution in total or partial liquidation or
pursuant to any merger of the Company or acquisition of its assets, securities
of another entity, or other property (including cash), then the rights of the
Company under this Agreement shall inure to the benefit of the Company’s
successor, and this Agreement shall apply to the securities or other property
(including cash) received upon such conversion, exchange, or distribution in the
same manner and to the same extent as the Award Shares.

          9.      RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE, OR CONSULTANT.

                    9.1      Rights as a Stockholder. Except as otherwise
provided in this Agreement with respect to restrictions on transfer of any
nonvested and forfeitable Award Shares, you are entitled to all rights of a
stockholder of the Company, including the right to vote the Award Shares and
receive dividends and/or other distributions declared on the Award Shares.

                    9.2      Director, Employee, or Consultant Status. You
understand and acknowledge that, except as otherwise provided in a separate,
written employment agreement between you and the Company or an affiliate, your
employment is “at will” and is for no specified term. Nothing in this Agreement
or the Plan shall confer upon you any right to continue in the Service of the
Company or an affiliate or interfere in any way with any right of the Company or
an affiliate to terminate your Service as a director, an employee, or
consultant, as the case may be, at any time.

- 6 -

--------------------------------------------------------------------------------

          10.      MISCELLANEOUS PROVISIONS.

                    10.1      Further Instruments. The parties hereto agree to
execute such further instruments and to take such further action as may
reasonably be necessary to carry out the intent of this Agreement.

                    10.2      Binding Effect; Parties; Entire Agreement. Subject
to the restrictions on transfer set forth herein, this Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
heirs, executors, administrators, successors, and assigns. This Agreement is
between you and the Company. This Agreement shall constitute the entire
understanding and agreement between you and the Company with respect to the
subject matter contained in this Agreement and supersedes any prior agreements,
understandings, restrictions, representations, or warranties among you and the
Company with respect to such subject matter.

                    10.3      Amendment. This Agreement may be amended from time
to time by the Company in its discretion; provided, however, that this Agreement
may not be modified in a manner that would have a materially adverse effect on
the Award Shares as determined in the discretion of the Company, except as
provided in the Plan or in a written document signed by each of the parties
hereto.

                    10.4      Delivery of Documents and Notices. Any notice
required or permitted under this Agreement shall be given in writing and shall
be deemed effectively given (except to the extent that this Agreement provides
for effectiveness only upon actual receipt of such notice) upon personal
delivery, upon electronic delivery at the e-mail address, if any, provided for
you by the Company, or, upon deposit with an internationally recognized
overnight courier service with postage and fees prepaid, addressed to the other
party at the address of such party set forth in this Agreement or at such other
address as such party may designate in writing from time to time to the other
party.

                                   (a)      Description of Electronic Delivery.
This Agreement, the Plan, and any reports of the Company provided generally to
the Company’s stockholders may be delivered to you electronically. Such means of
electronic delivery may include but do not necessarily include the delivery of a
link to a Company intranet or the internet site of a third party involved in
administering this Agreement, the delivery of the document via e-mail or such
other means of electronic delivery specified by the Company.

                                   (b)      Consent to Electronic Delivery. You
consent to the electronic delivery of this Agreement and any reports of the
Company provided generally to the Company’s stockholders. You acknowledge that
you may receive from the Company a paper copy of any documents delivered
electronically at no cost to you by contacting the Company by telephone or in
writing. You further acknowledge that you will be provided with a paper copy of
any documents if the attempted electronic delivery of such documents fails.
Similarly, you understand that you must provide the Company or any designated
third party administrator with a paper copy of any documents if the attempted
electronic delivery of such documents fails. You may revoke your consent to the
electronic delivery of documents or may change the electronic mail address to
which such documents are to be delivered (if you have provided an electronic

- 7 -

--------------------------------------------------------------------------------

mail address) at any time by notifying the Company of such revoked consent or
revised e-mail address by telephone, postal service, or electronic mail.
Finally, you understand that you are not required to consent to electronic
delivery of documents.

                    10.5      Applicable Law. This Agreement shall be governed
by the laws of the State of Florida as such laws are applied to agreements
between Florida residents entered into and to be performed entirely within the
State of Florida.

                    10.6      Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

                    10.7      No Future Entitlement. By execution of this
Agreement, you acknowledge and agree that: (i) the grant of Award Shares is a
one-time benefit which does not create any contractual or other right to receive
future grants of Award Shares, or compensation in lieu of Award Shares; (ii) all
determinations with respect to any such future grants, including, but not
limited to, the times when Award Shares shall be granted and the maximum number
of Award Shares granted, will be at the sole discretion of the Company; (iii)
the value of the Award Shares is outside the scope of the your employment
contract; (iv) the value of the Award Shares is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits, or similar payments; (v) the vesting of the Award Shares ceases upon
termination of Service with the Company or transfer of employment from the
Company, or other cessation of eligibility for any reason, except as may
otherwise be explicitly provided in this Agreement; and (vi) no claim or
entitlement to compensation or damages arises if the Award Shares do not
increase in value and you irrevocably release the Company from any such claim
that does arise. Neither this Agreement nor any provision hereunder shall be
construed so as to grant you any right to remain in the Service of the Company.

                    10.8      Personal Data. For the exclusive purpose of
implementing, administering, and managing the Award Shares, you, by execution of
this Agreement, consent to the collection, receipt, use, retention, and
transfer, in electronic or other form, of your personal data by and among the
Company and its third party vendors. You understand that personal data
(including but not limited to, name, home address, telephone number, employee
number, employment status, social security number, tax identification number,
job, and payroll location, data for tax withholding purposes, and Award Shares
granted, forfeited, vested, and unvested) may be transferred to third parties
assisting in the implementation, administration, and management of the Award
Shares and you expressly authorize such transfer as well as the retention, use,
and the subsequent transfer of the data by the recipient(s). You understand that
these recipients may be located in your country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country. You understand that data will be held only as long as is necessary
to implement, administer, and manage the Award Shares. You understand that you
may, at any time, request a list with the names and addresses of any potential
recipients of the personal data, view data, request additional information about
the storage and processing of data, require any necessary amendments to data or
refuse or withdraw

- 8 -

--------------------------------------------------------------------------------

the consents herein, in any case without cost, by contacting in writing the
Company’s legal department representative. You understand, however, that
refusing or withdrawing your consent may affect your ability to accept an Award
Share.

                    10.9      The Company’s Rights. The existence of the Award
Shares shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issue of bonds,
debentures, preferred or other stocks with preference ahead of or convertible
into, or otherwise affecting the Common Stock or the rights thereof, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of the Company’s assets or business, or any other corporate act or
proceeding, whether of a similar character or otherwise.

                    10.10      Conformity with Plan. This Agreement is intended
to conform in all respects with, and is subject to all applicable provisions of,
the Plan. Inconsistencies between this Agreement and the Plan shall be resolved
in accordance with the terms of the Plan. In the event of any ambiguity in this
Agreement or any matters as to which this Agreement is silent, the Plan shall
govern. A copy of the Plan is available upon request to the Company.

NET 1 UEPS TECHNOLOGIES, INC.   EMPLOYEE       By: /s/ Serge Belamant   /s/
Nitin Soma     Signature Its: Chief Executive Officer   August 28, 2007     Date
Address:    President Place   President Place 4th Floor, Johannesburg
                    4th Floor   2196, South Africa
                    Johannesburg 2196   Address                     South Africa
   

- 9 -

--------------------------------------------------------------------------------

{This Stock Power should be signed in blank and deposited with the Company
if share certificates are issued and/or delivered to the
Grantee for Award Shares that are nonvested and forfeitable.}

STOCK POWER

          FOR VALUE RECEIVED, the undersigned, ________________, hereby sells,
assigns and transfers unto Net 1 UEPS Technologies, Inc., a Florida corporation
(the “Company”), or its successor, ______________shares of common stock, par
value $0.001 per share, of the Company standing in my name on the books of the
Company, represented by Certificate No. ____________, or an appropriate book
entry notation, and hereby irrevocably constitutes and appoints
______________________________________________________ as my attorney-in-fact to
transfer the said stock on the books of the Company with full power of
substitution in the premises.

 

WITNESS:                 Dated:  


--------------------------------------------------------------------------------